                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                        MINUTES -GENERAL
  Case No.        SACR 19-00085-AG                                                 Date   July 8, 2019
  Title           United States v. Aquainas Kasbar




 Present: The Honorable        Autumn D. Spaeth
                   Deputy Clerk:                                         Court Reporter /Recorder:
                  Kristee Hopkins                                                 CourtSmart
            Attorneys)Present for Plaintiffs:                         Attorneys)Present for Defendants:


Proceedings:               (In Chambers) Order of Detention after Hearing Held Under 18 U.S.C. §
                           3148(b)

        Defendant appeared after being taken into custody on an arrest warrant issued by United
States District Judge Andrew Guilford after United States Pretrial Services submitted a petition for
action on condirions of pretrial release alleging that Defendant committed a violation of the
conditions of his supervised release. The Court conducted a hearing on the alleged violarions.
Based on the information presented at the hearing, the Court finds that there is clear and
convincing evidence that Defendant violated conditions of his release that require he comply with
condirions of release set by the State Court. The Court also finds that no condition or combination
ofcondirions of release will assure that Defendant will not flee or pose a danger to the safety of any
other person or the community and that Defendant is unlikely to abide by any condition or
combination of conditions of release.

      Defendant's release is therefore revoked and IT IS THEREFORE ORDERED that
Defendant be detained pending further proceedings in this matter.




                                                                 Initials of Preparer




CV-90 (10/08)                                   MINiJ'I'FS -GENERAL                                      Page 1 of 1
